Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 20, 2022

                            Nos. 04-22-00054-CV & 04-22-00056-CV

                                       Douglas K. SMITH,
                                           Appellant

                                                 v.

                                        PIONEER BANK,
                                            Appellee

                                    IN RE Douglas K. SMITH

                   From the 57th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2021-CI-24897
                         Honorable Norma Gonzales, Judge Presiding


                                          ORDER

        On January 27, 2022, appellant Douglas K. Smith filed an amended notice of appeal
stating he was appealing a trial court order denying a temporary injunction signed on January 25,
2022. He also filed an emergency motion requesting to stay an upcoming foreclosure. This
court docketed those filings as an accelerated appeal and assigned it appellate cause number 04-
22-00054-CV. As to the emergency motion, we ultimately granted the motion and stayed the
foreclosure.
       That same day, Smith, as relator, filed: (1) a petition for writ of injunction, (2) an
emergency motion requesting to stay an upcoming foreclosure, and (3) a motion requesting an
extension of time to supplement the record. This court docketed those filings as an original
proceeding and assigned it appellate cause number 04-22-00056-CV. We also granted the
emergency motion and stayed the foreclosure.
        Having reviewed the briefing filed in the accelerated appeal and the petition for writ of
injunction filed in the original proceeding, we conclude in the interest of efficient administration,
these proceedings should be consolidated. We therefore order appellate cause numbers 04-22-
00054-CV (accelerated appeal) and 04-22-00056-CV (original proceeding) consolidated. From
this date forward, the parties must file any future filings as if the proceedings were one; however,
both cause numbers must be included on the documents.
We have further determined that oral argument will not significantly aid this court in determining
the legal and factual issues presented in the accelerated appeal. See TEX. R. APP. P. Therefore,
all requests for oral argument are denied, and appellate cause number 04-22-00054-CV is
advanced for ON BRIEFS submission on May 11, 2022 to the following panel: Justice Luz Elena
D. Chapa, Justice Irene Rios, and Justice Beth Watkins. All parties will be notified of our
decision in this appeal in accordance with Rule 48 of the Texas Rules of Appellate Procedure.


        Finally, with respect to relator’s pending motion requesting an extension of time to
supplement the record, we note the reporter’s record relator seeks to file was filed in the
accelerated appeal on February 9, 2022. Accordingly, we order the clerk of this court to
electronically transfer a copy of the reporter’s record in appellate cause number 04-22-00054-CV
into appellate cause number 04-22-00056-CV. The transferred portion of the record is ordered
included in the record in appellate cause number 04-22-00056-CV as though the original had
been filed therein. Relator’s motion requesting an extension of time to supplement the record is
therefore denied as moot.
       It is so ORDERED on this 20th day of April, 2020.


                                                                   PER CURIAM



ATTESTED TO:___________________________
                MICHAEL A. CRUZ,
                Clerk of Court